lN THE SUPREME COURT OF PENNSYLVAN|A

OFF|CE OF DlSClPLlNARY COUNSEL, : No. 2371 Discip|inary DoCket No. 3

 

Petitioner : No. 18 DB 2017
v. : Attorney Registration No. 34902
JOHN |\/|. ZEGLEN, : (Fayette County)
Respondent
ORDER
PER CUR|AM

AND NOW, this 6th day of Apri|, 2017, upon consideration of the Verified
Statement of Resignation, John |\/|. Zeg|en is disbarred on consent from the Bar of the
Commonwealth of Pennsylvania, see Pa.R.D.E. 215, and he shall Comply With the
provisions of Pa.R.D.E. 217. Respondent shall pay costs to the Discip|inary Board
pursuant to Pa.R.D.E. 208(9).